675 S.E.2d 663 (2009)
STATE of North Carolina
v.
Michael DeWEAVER.
No. 24P09.
Supreme Court of North Carolina.
March 19, 2009.
Michael DeWeaver, Pro Se.
Robert Montgomery, Special Deputy Attorney General, Edward W. Grannis, Jr., District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 16th day of January 2009 in this matter for a writ of certiorari to review the order of the Superior Court, Cumberland County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 19th day of March 2009."